Citation Nr: 1714725	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  16-19 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1951 to September 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2012 and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Any current diagnosis of PTSD is not based on a verified stressor; the preponderance of the evidence is against a finding that the Veteran's PTSD is related to service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The notice requirements have been met.  November 2010 and April 2013 letters notified the Veteran of the information needed to substantiate and complete his claim for service connection, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued this notification letter prior to the adjudication of the issue, the notice was timely.

Regarding the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been secured.  The Veteran has not identified any additional records that could be used to support this claim.

The Board notes the Veteran was not afforded a VA examination for his claim for service connection for PTSD.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to the Veteran's claim for service connection, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d), 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board concludes an examination and opinion with respect to the Veteran's claim for entitlement to service connection for PTSD is not needed because his alleged in-service stressors have not been corroborated despite thorough development.  There is no evidence establishing that any of his alleged stressors occurred in service.  As there is no indication of a corroborated in-service stressor, an examination is not warranted.  See McLendon, supra.

For these reasons, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection for PTSD requires a medical diagnosis; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).  There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository: an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; and a stressor related to Veteran's fear of hostile military or terrorist activity, with appropriate medical evidence. 38 C.F.R. § 3.304 (f).

If a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304 (f)(3).

"Fear of hostile military or terrorist activities" means that a Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The evidence of record does not show that the Veteran was diagnosed with PTSD in service, participated in combat, or was a prisoner of war.  The Veteran's service treatment records show no suggestion of any psychiatric distress or complaints.  No psychiatric disabilities were noted on his September 1955 separation examination report.  He has also not alleged PTSD due to fear of hostile military or terrorist activities.

The Veteran reported experiencing two in-service stressors.  In a November 2010 statement, he stated that while serving on temporary duty on a U.S. aircraft carrier that had been donated to the French Navy, he witnessed a French sailor back into a propeller and die.  He reported this incident occurred in approximately November 1953.  In November 2013 correspondence, he reported an additional stressor that occurred in approximately December 1954 when the boiler of a destroyer he was working on exploded.  He stated he "lost all the skin" off of his shin bones when he ran up the stairs, and that he was in shock for weeks.

A Defense Personnel Records Information Retrieval System (DPRIS) request for the first alleged stressor noted that deck logs could not be obtained for this period, as the ship was serving with the French Navy.  With regard to the latter stressor, a DPRIS response showed that history and deck logs "did not document an explosion resulting in casualties."

The Board notes that DPRIS is an electronic gateway that allows authorized users to access the Joint Services Records and Research Center (JSRRC) and Official Military Personnel File (OMPF) repositories online.  Thus, the responses reflected a search of JSRRC information.  A review of the findings provided the JSRRC show the Veteran's reported stressors are not corroborated by the record.

It is undisputed that a lay person is competent to offer evidence as to facts within his or her personal knowledge, such as the occurrence of an in-service stressor.  In assessing the credibility of the Veteran's statements, the Board notes initially that no explanation has been offered for the fact that the official military records from the time of the alleged stressor in question have provided no corroboration.  As noted, the Veteran's service treatment records show no suggestion of any psychiatric distress or complaints.  The private psychologist who diagnosed the Veteran with PTSD appears to have solely relied on his reporting of the claimed in-service stressors for its verification.

A corroborated stressor is required for service connection for PTSD based on the type of stressors asserted in this case.  As noted, a review by the JSRRC did not corroborate the Veteran's stressors.  Service connection for PTSD must therefore be denied because there is no evidence that any current PTSD diagnosis is related to any corroborated stressors shown to have occurred during active duty service.

In conclusion, the preponderance of the evidence is against finding that the Veteran's PTSD is related to his active duty service.  As a preponderance of the evidence is against the claim for service connection, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


